I cannot agree with argument of counsel for respondents, and the implication in the majority opinion, that testimony of Marie Irwin and Philip Pfeifer was corroborative. Marie Irwin testified that, on or about the date the will was executed and some time subsequently, it was the desire of her parents that the grandchildren (respondents) receive their father's portion of the estate. As to this there is not, of course, any dispute. In similar wills the husband and wife provided for that disposition of the property; however, that did not divest either of the right to change his or her mind. They had the right to change their minds before they died. There is nothing in the testimony of Marie Irwin from which it may *Page 514 
be reasonably inferred that either August Horch or Marie stated they had an agreement or understanding to make mutual wills or that they understood that they could not, after the death of the other, change his or her will.
That the testimony of Pfeifer is not corroborative, is clear to anyone sufficiently industrious to read that testimony.
I have always appraised Mr. Ott as a competent, ethical lawyer. It should be conclusively presumed that he knew what he was doing when drafting the two wills. With knowledge of the great amount of litigation in the courts respecting oral promises to make mutual wills, would he not, in order to clearly effectuate the purpose of his two clients, have made clear statements in the wills which would have obviated necessity of resort to the courts? "Actions speak louder than words." The fact that he did not do so and the further important fact that, after the wife's death, he probated her estate and drafted a different will for the husband, were circumstances or acts ante litem motam, hence more cogent and convincing than his qualified statements postlitem motam.
To hold that Mr. Ott knew that the parties desired to make mutual wills, is to charge him with unprofessional conduct. If he drafted the two wills with knowledge that they were mutual wills, why did he probate the estate of the wife and after her death draft the husband's will (one now in controversy), the terms of which are inconsistent with his former will, which made the same disposition of his property as the wife's will made of her property?
In the majority opinion, it is stated:
"Viewing, weighing, and considering the evidence as a whole, and drawing the inferences we deem justifiable and proper, we find that it meets the prescribed test and warrants and requires a finding to be made that Mr. and Mrs. Horch prior to the time of making their wills had an agreement as to the disposition of their property and to make wills carrying their agreement into effect."
The record refutes the foregoing. There is absolutely no credible evidence from which it may be inferred that *Page 515 
Mr. and Mrs. Horch had, at the time Mr. Ott drafted the two wills, any intention of making mutual wills, nor is there any credible evidence that Mr. Ott understood they had such intention. That the decree is erroneous is clear in the light of the testimony and conduct of Mr. Ott, who drafted the two wills, probated the wife's estate, and drafted another will for the surviving husband.
The respondents failed to sustain the burden of proof of an oral agreement of Mr. and Mrs. Horch to make mutual wills, therefore the decree should be reversed.